RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido libre con cargo a vacaciones el viernes 23 de noviembre de 2012 a los empleados y funcionarios de la Rama Judicial.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. secs. 72 y 73) y se considerará el viernes 23 de noviembre de 2012 como si fuera un día feriado completo. Cualquier término por vencer ese día se exten-derá hasta el lunes 26 de noviembre de 2012, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución.


Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Larissa Ortiz Modestti Secretaria del Tribunal Supremo Interina